To compel respondent to record certificates of increase of capital stock.
Granted December 7, 1897.
Relator had, from time to time prior to April, 1891, increased ’ its capital stock from $60,000 to $750,000, and in May, 1895, it was increased to $950,000, but no certificates of such increases had been filed. In September, 1897, relator filed the certificates of increase with a recording fee of one dollar, and a franchise fee of one-half of one mill provided for by the Act of 1893, on the last, increase of capital. Respondent insisted upon a franchise fee of one-half of one mill on the prior increases as well, but the court held that the Act of 1893 was not retroactive.